825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Richard M. GREENE, Petitioner.
No. 87-8022
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided July 21, 1987.

Richard M. Greene, petitioner pro se.
Before RUSSELL, HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Richard M. Greene has petitioned this Court for a writ of mandamus directing the district court to proceed on two actions he commenced below in February 1987.  The district court has now entered judgments dismissing Greene's two actions.  See Greene v. West Virginia Supreme Court Justices, C/A No. 2:87-0647 (S.D. W.Va., June 15, 1987); and Greene v. Chamberlain, C/A No. 2:87-0648 (S.D. W.Va., June 15, 1987).


2
Accordingly, although leave is granted Greene to proceed in forma pauperis, his petition for a writ of mandamus is dismissed as moot.


3
DISMISSED.